Citation Nr: 0702754	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  99-13 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

  Appellant and her son




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1945.  He died in September 1998.  The appellant is 
his surviving widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  A hearing was held before the undersigned 
Acting Veterans Law Judge in January 2003.  This issue was 
remanded by the Board in December 2000 and July 2003, and 
referred for a VHA opinion in May 2006, and now again returns 
to the Board.


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died on September [redacted], 1998.  The death certificate lists the 
cause of death as small cell carcinoma of the lung with brain 
metastasis.  Recurrent pneumonia was listed as another 
significant condition contributing to death but not resulting 
in the underlying cause.

2.   During the veteran's lifetime, he was service connected 
at a 100 percent evaluation for loss of use of both feet, due 
to peripheral vascular disease with deep venous thrombosis, 
as a result of the veteran's service connected frozen feet, a 
70 percent evaluation for post traumatic stress disorder 
(PTSD), at a 30 percent evaluation for a hiatal hernia, and 
at a noncompensable evaluation for a postoperative 
appendectomy scar.  In addition, the veteran was in receipt 
of individual unemployability benefits from September 1995.

3.  Small cell carcinoma of the lung with brain metastasis 
and recurrent pneumonia are not of service origin and were 
first manifested many years after service.

4.  A disease or disability of service origin was not 
involved in the veteran's death.


CONCLUSION OF LAW

1.  Small cell carcinoma of the lung with brain metastasis 
was not incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

2.  A disease or disability of service origin did not cause 
or contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the appellant's claim was initially 
adjudicated prior to the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to enactment of the VCAA 
was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the appellant was provided with the 
notice required by the VCAA by letters dated in March 2001, 
January 2002, April 2003, April 2004, October 2004, and June 
2005.  The originating agency essentially asked the appellant 
to submit any pertinent evidence in her possession, and 
specifically informed her of the evidence required to 
substantiate her claim, the information required from her to 
enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, and 
that she should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on her 
behalf.  Therefore, the Board finds that she was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the 
appellant's claim has been obtained.  The record before the 
Board contains service medical records and post-service 
medical records, which will be addressed as pertinent, 
particularly, the veteran's VA outpatient treatment records, 
private treatment records, and reports of VA examination.  In 
addition, neither the appellant nor her representative have 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
appellant in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the appellant's claim following the provision 
of the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying the appellant's claim, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA opinions.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the appellant 
or on her behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (a discussion of all evidence by 
the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).


The Facts

The veteran died on September [redacted], 1998.  The death 
certificate lists the cause of death as small cell carcinoma 
of the lung with brain metastasis.  Recurrent pneumonia was 
listed as another significant condition contributing to death 
but not resulting in the underlying cause.

During the veteran's lifetime, he was service connected at a 
100 percent evaluation for loss of use of both feet, due to 
peripheral vascular disease with deep venous thrombosis, as a 
result of his service connected frozen feet, a 70 percent 
evaluation for post traumatic stress disorder (PTSD), at a 30 
percent evaluation for a hiatal hernia, and at a 
noncompensable evaluation for a postoperative appendectomy 
scar.  In addition, the veteran was in receipt of individual 
unemployability benefits from September 1995.

VA medical records indicate that the veteran was first 
diagnosed with small cell carcinoma of the lung with 
metastasis to the brain in June 1998.  The veteran was 
immediately given chemotherapy and radiation therapy.  The 
veteran received several subsequent courses of radiation 
therapy.  He essentially remained hospitalized from June 1998 
to September 1998.  The veteran was diagnosed in August 1998 
with aspiration pneumonia.

The VA final discharge summary dated September 1998 noted 
that he veteran had smoked 1-2 packs of cigarettes a day for 
around 50 years.  The veteran was noted to have been given 
several rounds of chemotherapy while hospitalized, and was 
also noted to have recurrent pneumonia.  The veteran's 
condition continued to decline until his death on September 
[redacted], 1998.

A private autopsy was performed in September 1998.  Noted 
were old organizing pulmonary thromboses in both lungs, with 
the thrombus in the left lower lobe associated with a soft 
necrotic tumor.  A basket was also noted in the midabdominal 
inferior vena cava, with some old organized thrombus attached 
to the basket.  The brain showed no external lesions.  
Sections of the brain showed a 1 cm lesion in the right 
cerebellum, as well an 8mm meningioma. 

The pathologist noted that the veteran's immediate cause of 
death was lung carcinoma.  Complications included fungal 
pneumonia and pseudomonas pleuritis as well as the old 
thromboemboli.  There was a cystic encephalomalacia or old 
stroke of the right cerebellum.

The appellant, in her hearing testimony before the RO in 
February 2000, indicated that it was her belief that the 
veteran's service connected peripheral vascular disease was 
related to his cancer.  In support of her statement, the 
appellant submitted copies of articles she felt showed a 
relationship between peripheral vascular disease and a 
diagnosis of cancer.  

A VA physician, in an opinion dated February 2001, indicated 
that, after reviewing the veteran's claims file, he did not 
believe that the veteran's deep vein thrombosis, which 
resulted in the veteran's service connected loss of use of 
booth feet, was etiologically related to or caused the small 
cell lung cancer that was the immediate cause of his death.  
The physician stated that it was true that blood clots and 
deep vein thrombosis are associated with lung cancer.  
However, the causation is that lung cancer results in the 
deep vein thrombosis.  The examiner noted that the veteran 
had a preceding deep vein thrombosis and a subsequent lung 
cancer.  There is no evidence in the literature that deep 
vein thrombosis causes later lung cancer.  The physician 
concluded that there was not a relationship between the 
veteran's service connected loss of both feet and his 
subsequent small cell lung cancer.

At the appellant's hearing before the undersigned Acting 
Veterans Law in January 2003, she again stated her belief 
that she felt the veteran's peripheral vascular disease was 
related to the cancer that was the cause of the veteran's 
death.

An opinion from the chief of the pulmonary service was 
received in June 2006.  At that time, the physician indicated 
that there was less than a 50 percent possibility that the 
veteran's service connected peripheral vascular disease of 
the lower extremities with deep venous thrombosis caused his 
death from lung cancer, or contributed substantially or 
materially to his death from lung cancer, combined to cause 
his death, or aided or lent assistance to the cause of his 
death.  In support of his opinion, the physician noted the 
evidence of record.  Particularly he noted that the veteran's 
death certificate indicated that the immediate cause of death 
was small cell carcinoma of the lungs with brain metastasis.  
An autopsy showed residual scarring of old thromboemboli 
involving the right upper lobe, beyond which there was a 
necrotic area consistent with a tumor that responded to 
therapy, and left lower lobe associated with necrotic tumor.  
There was also an inferior vena cava filter (basket) with old 
organized thrombus.  The brain had two abnormalities, an 8mm 
plaque like nodule and a 1cm lesion in the right cerebellum.  
The physician noted the veteran's service connected frostbite 
of the feet which was expanded to include peripheral vascular 
disease of the lower extremities with deep venous thrombosis 
resulting in the loss of the use of the feet, and that the 
veteran later developed pulmonary emboli, and had an IVC 
filter placed. 

The physician also noted that the veteran was a heavy smoker, 
with a 60 pack year history of smoking, but having quit for 4 
years.  The physician also reviewed the copies of medical 
articles provided by the family that described the 
association of thromboembolism with malignancy.

The physician indicated that the overwhelming cause of lung 
cancer is smoking cigarettes.  The physician noted that the 
veteran was a heavy smoker.  Other causes include cigar and 
pipe smoking, passive smoking, and exposure to occupational 
carcinogens.  The physician stated that this information is 
well documented and referenced in specialty textbooks.  The 
examiner noted that there was nothing in the veteran's 
records to indicate exposure to occupational carcinogens, or 
any of the other causes listed; therefore, the physician 
opined that the veteran's lung cancer could be attributed to 
his many years of smoking cigarettes.

The physician indicated that the veteran had prior problems 
with deep venous thrombosis and pulmonary embolism that led 
to the placement of the inferior vena cava filter.  This was 
well documented by the medical records and verified by the 
autopsy, which indicated residual scarring of the lung and 
old organized thrombus.

The physician stated that the fact that malignancy 
predisposes one to a hypercoaguable state and may result in 
thrombosis, including deep venous and pulmonary embolism, is 
well known.  He noted several textbooks this association 
appeared in.  However, the physician also stated that the 
absence of fresh clot and areas consistent with pulmonary 
infarction is notable because it eliminates the possibility 
that his malignancy caused a new thromboembolism that might 
have contributed to his demise.  The examiner agreed that, 
because pulmonary thromboemboli have many causes, such as 
malignancy and leg problems, it is tempting to link these 
causes.  However, the examiner noted that this was illogical 
and non physiological.  The examiner also indicated that the 
autopsy excluded this link.



The Law and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

A service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b). To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service 
connected disability casually shared in producing death; 
rather, a causal connection must be shown.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2006); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability.  However, 
when the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise and is it 
not contended otherwise.

The cause of the veteran's death as noted on his death 
certificate was small cell carcinoma of the lung with brain 
metastasis, with recurrent pneumonia listed as another 
significant condition contributing to death but not resulting 
in the underlying cause.  In this regard, the Board notes 
that the veteran's service medical records are negative for 
any treatment for, or diagnosis of, cancer of any kind.  Nor 
does the evidence show that the veteran was diagnosed with 
cancer any earlier than 1998, 53 years after the veteran's 
separation from service.  The appellant has not submitted any 
competent medical evidence, nor is there any competent 
medical evidence of record, which establishes a relationship 
between the veteran's service and the cause of his death, 
lung cancer.  Thus the preponderance of the evidence of 
record does not show that the veteran's death was directly 
related to service.

However, the appellant's main contention is not that the 
veteran's cancer is directly related to service, but that the 
veteran's service connected loss of use of both feet due to 
peripheral vascular disease with deep venous thrombosis 
either caused his cancer, or itself caused or contributed 
materially to the veteran's death.  Alternatively, the 
appellant argues that the veteran's service connected 
peripheral vascular disease caused a thromboembolism which 
contributed substantially to his death.  However, the Board 
notes that the evidence of record is completely negative for 
any relationship between the veteran's service connected 
disabilities and his cancer; and none of the evidence of 
record shows that a thromboembolism caused or contributed to 
the veteran's death.

While the appellant has consistently stated her belief that 
the veteran's service connected peripheral vascular disease 
is related to service, no medical evidence has been presented 
which supports that theory.  The appellant has submitted 
numerous medical articles regarding peripheral vascular 
disease and cancer; while some of these articles indicate 
that cancer can cause vascular problems including deep venous 
and pulmonary embolisms, none of these articles indicate that 
peripheral vascular disease can cause cancer.  Medical 
opinions from February 2001 and June 2006, as noted in detail 
above, both indicate that the veteran's cancer is not related 
to his peripheral vascular disease.  As to the appellant's 
contention that a thromboembolism contributed to his death; 
the Board notes that neither the veteran's death certificate, 
nor the report of his autopsy, indicates that a 
thromboembolism contributed to or caused the veteran's death.  
Furthermore, the medical opinion from June 2006 clearly 
indicates that the absence of a fresh clot and areas 
consistent with pulmonary infarction during the veteran's 
autopsy eliminates the possibility that his malignancy caused 
a new thromboembolism that might have contributed to his 
demise

The Board does not doubt the sincerity of the appellant's 
belief that her husband's death is related to service.  The 
Board is also mindful of the veteran's exemplary service in 
defense of his country, incurring serious wounds, for which 
he received a Purple Heart award.  However, the Board finds 
that there is simply no medical evidence of record linking 
the veteran's cause of death, lung cancer, either directly to 
service or to any of his service connected disabilities.  In 
the absence of any medical evidence having been presented 
which supports the appellant's claim, the Board has no choice 
but to find that the preponderance of the evidence of record 
is against a finding that the veteran's death is related to 
service.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).
 

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
James A. Frost
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


